Citation Nr: 1644865	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  13-04 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for residuals of a head injury, and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD) and to include as secondary to a head injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to January 1972.

This case is before the Board of Veterans' Appeals (Board) on appeal from May 2011 and November 2011 rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA), in Detroit, Michigan.  

The Veteran testified in a hearing before Decision Review Officers (DRO) at the RO in October 2012.  A transcript of the proceeding is of record.

The Board notes that the May 2011 rating decision on appeal denied service connection for depression and the November 2011 rating decision denied service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Therefore, the Board has recharacterized the Veteran's claims for service connection for PTSD and depression as a claim for service connection for any psychiatric disability, to include PTSD.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to service connection for psychiatric disability, to include PTSD, and for residuals of a head injury are addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  An unappealed August 1997 Board decision denied service connection for residuals of a head injury.

2.  Evidence received after the August 1997 Board decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for residuals of a head injury.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a head injury.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase, "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Factual Background and Analysis

The Veteran's claim of entitlement to service connection for residuals of a head injury was denied in an unappealed, August 1997 Board decision based on the determination that the evidence failed to show that residuals of a head injury were incurred in active service or that a current forehead scar and headaches were etiologically related to active service.  The evidence of record at the time of the August 1997 Board decision included the Veteran's service treatment records, a July 1993 VA examination report, September 1993 and January 1994 private treatment records, a February 1994 DRO hearing transcript, and the Veteran's statements.

In May 2010, the Veteran filed a request to reopen the claim for entitlement to service connection for residuals of an in-service head injury.  

In connection with a claim for VA pension benefits, the Veteran was afforded VA examinations in October 2003 and November 2003.  In an October 2003 VA examination, the Veteran indicated that he had a tender forehead scar, headaches, and depression since an in-service motor vehicle accident.  He stated that he had behavior changes after the accident, was late to formation, had difficulty waking up, and was released early from active service.  The examiner diagnosed depression and forehead scar pain with a normal cranial neurological examination and skull X-ray study.  

In the November 2003 psychiatric examination, the Veteran reported a motor vehicle accident in Germany resulted in brief loss of consciousness and intermittent headaches ever since.  He was diagnosed with depressive disorder not otherwise specified, cocaine abuse in remission, and personality disorder not otherwise specified.

A May 2010 private psychiatric examination report notes the Veteran complained of memory changes since an in-service motor vehicle accident, migraines, and mood swings, and the examiner's opinion that the Veteran's history and presentation suggested a serious head trauma.  The Veteran was diagnosed with neurocognitive disorder not otherwise specified, bipolar disorder, posttraumatic stress disorder (PTSD), polysubstance abuse, and adult antisocial behavior.

A January 2012 private treatment record shows that the Veteran was assessed with episodic, tension-type headaches and PTSD related to complaints of a head scar, flashbacks, memory impairment, and anxiety.

In an October 2012 DRO hearing, the Veteran testified that he discontinued in-service training after a motor vehicle accident that was treated with stitches on his forehead and hand.  He indicated that he began having headaches after the accident.

The Board finds the May 2010 private examination report to be new and material, as the private treatment record is not cumulative or redundant of evidence previously of record and relates to a previously unestablished element of entitlement to service connection for residuals of head trauma.  Specifically, the treatment record supports the presence of the claimed disability and a relationship to active service.  Accordingly, reopening of the claim is in order.



ORDER

As new and material evidence has been received, reopening of the claim for service connection for residuals of an in-service head injury is granted.


REMAND

The Board finds that further development is required before the claims of entitlement for service connection for psychiatric disability and residuals of head trauma are adjudicated.  

The Veteran contends that service connection is warranted for an acquired psychiatric disorder that was incurred in service after a motor vehicle accident and/or related to stressful incidents while training in combat and armored reconnaissance while stationed in Europe.  In addition, the Veteran asserts that he has residuals related to injuries sustained in the motor vehicle accident, to include a forehead scar, headaches, memory impairment, and changes in mood.

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

The Veteran's service treatment records are negative for complaints or treatment for any psychiatric symptoms or a head injury.  The Board notes, however, that the Veteran is competent to testify as to his service experiences and his current symptomatology.  His statements that he sustained injuries from an in-service motor vehicle accident must be taken into account in determining whether service connection is warranted for the claimed disorders.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support the presence of disability, including during service, even where not corroborated by contemporaneous medical evidence such as service treatment records).  The Board also notes that a service record submitted in June 2011 indicating the Veteran was treated for a head injury was altered.

With regard to the claim for service connection for a psychiatric disorder, the Board finds the Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorders present during the period of the claim in light of the medical evidence confirming that the Veteran has psychiatric diagnoses, the Veteran's statements indicating that his psychiatric symptoms began in service and continued since, a private treatment record indicating the Veteran sustained a head trauma, and the fact that the Veteran has not been provided a VA examination in response to this claim.  Additionally, in light of the medical evidence that the Veteran sustained head trauma, diagnoses of headaches and a forehead scar, his statements that headaches, head scar, psychiatric symptoms, and memory impairment began after an in-service motor vehicle accident, and the fact that the Veteran has not been provided a VA examination, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any residuals of a head injury present during the period of the claim.  See Veterans Benefits Administration Training Letter 09-01 (January 21, 2009) (requiring a TBI examination be conducted by a board-certified or board-eligible physiatrist, neurologist, or psychiatrist, or a clinically-privileged practitioner under close supervision of one of the aforementioned specialists).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should contact the Veteran and afford him an additional opportunity to either submit or authorize VA to obtain on his behalf any additional pertinent evidence in support of his claims.  

2. When all indicated record development has been completed, the Veteran should be provided an examination by a psychiatrist or psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify each acquired psychiatric disorder that has been present during the period of the claim.  With respect to each such psychiatric disorder, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder originated in service or is otherwise etiologically related to the Veteran's active service, to specifically include whether any such disorder is related to a claimed in-service motor vehicle accident and/or head injury.   

The examiners are directed to specifically comment on a May 2010 private treatment record noting that the Veteran's presentation on examination suggested a head trauma. 

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

If the Veteran remains incarcerated, the RO or the AMC should take all reasonable measures to provide the Veteran with an examination in compliance with the provisions outlined in M21-1MR, Part III, Subpart iv.3.A.11.d.

3. The RO or AMC should also afford the Veteran a VA examination, by a qualified physician qualified to conduct a TBI assessment and opine on the etiology of the Veteran's claimed residuals of a head injury.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following an examination of the Veteran and a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran sustained a traumatic brain injury (TBI) in service as a result of a motor vehicle accident.  In addition, the examiner should identify all current residuals of any in-service head injury.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

If the Veteran remains incarcerated, the RO or the AMC should take all reasonable measures to provide the Veteran with an examination in compliance with the provisions outlined in M21-1MR, Part III, Subpart iv.3.A.11.d.

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should adjudicate the reopened claim for service connection for residuals of a head injury on a de novo basis and readjudicate the other issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


